DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Currently, claims 1-15 are pending in the application. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/16/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent: 11212557
Claims 1-15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 respectively of US Patent No.  11212557 B2 (Application Number: 16/049543). 
Regarding Claim 1:
INSTANT – 17/527200, Claim1
US Patent: 10038903, Claim 1
receiving, in an SAO parameter estimator coupled to a deblock filter and to a prediction compensation component, deblock filtered reconstructed pixels and non-deblock filtered reconstructed pixels of a coding unit (CU) of a picture;
receiving, in an SAO parameter estimator coupled to a deblock filter and to a prediction compensation component, deblock filtered reconstructed pixels and non-deblock filtered reconstructed pixels of a coding unit (CU) of a picture;
estimating SAO parameters in the SAO parameter estimator for color components of the CU, wherein the SAO parameters are based on deblock-filtered reconstructed pixels and non-deblock-filtered reconstructed pixels of the CU, and wherein the estimated SAO parameters are based on a variable number of rows or columns of non-deblock-filtered reconstructed pixels of the CU, and the variable number is determined in response to at least one of a SAO filter type and a color component;
estimating SAO parameters in the SAO parameter estimator for color components of the CU, wherein the SAO parameters are based on deblock-filtered reconstructed pixels and non-deblock-filtered reconstructed pixels of the CU, and wherein the estimated SAO parameters are based on a variable number of rows or columns of non-deblock-filtered reconstructed pixels of the CU, and the variable number is determined in response to at least one of a SAO filter type and a color component;

and wherein the estimated SAO parameters are based on a variable number of rows or columns of non-deblock-filtered reconstructed pixels of the CU, and the variable number is determined in response to at least one of a SAO filter type and a color component;
performing SAO filtering on reconstructed CU pixels according to the estimated SAO parameters; and
performing SAO filtering on reconstructed CU pixels according to the estimated SAO parameters; and
entropy encoding SAO information for the CU in a compressed video bit stream, wherein the SAO information signals the estimated SAO parameters for the CU.
entropy encoding SAO information for the CU in a compressed video bit stream, wherein the SAO information signals the estimated SAO parameters for the CU.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 11212557. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  11212557.
Regarding Claims 2-15:
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-15 of the US Patent No. 11212557 for the same reason as claim 1 and the analysis detailed as above.


Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 20130322523, hereinafter Huang) in view of Esenlik et al. (US 20120230423, hereinafter Esenlik).
Regarding Claim 1, Huang discloses a method for sample adaptive offset (SAO) filtering in a video encoder ([0008], FIG. 1A, Sample Adaptive Offset (SAO) filtering), the method comprising: 
receiving, in an SAO parameter estimator coupled to a deblock filter and to a prediction compensation component ([0005], FIG. 1A, incoming video data undergoes various in-loop processing including Deblocking Filter (DF) 130 coupled with Sample Adaptive Offset (SAO) 131 and Adaptive Loop Filter (ALF) 132. The in-loop filter information from SAO and ALF is provided for Intra Prediction (IP) 110, Motion Estimation/Motion Compensation (ME/MC) 112 components), 
deblock filtered reconstructed pixels ([0005], FIG. 1A, reconstructed video data from REC 128 is subject to Deblocking Filter (DF) 130 process), and non-deblock filtered reconstructed pixels of a coding unit (CU) of a picture ([0005], FIG. 1A, reconstructed video data from REC 128 is fed back to Intra Prediction (IP) 110, Motion Estimation/Motion Compensation (ME/MC) 112 components without going through Deblocking Filter (DF) [non-deblock filtered reconstructed pixels]);
estimating SAO parameters in the SAO parameter estimator for color components of the CU, ([0008], FIG. 1A, Sample Adaptive Offset according to Largest Coding Unit (LCU),  SAO divide one picture into multiple CU aligned regions, and selects one SAO type among two Band Offset (BO) types, four Edge Offset (EO) types, and no processing (OFF));
performing SAO filtering on the reconstructed CU according to the estimated SAO parameters ([0011], FIG. 1A, #131 (SAO), adaptive offset information from AO and adaptive loop filter information are provided to entropy coding); and 
entropy encoding SAO information for the CU in a compressed video bit stream, wherein the SAO information signals the estimated SAO parameters for the CU ([0011], FIG. 1A, Sample Adaptive Offset (SAO) 131 and Adaptive Loop Filter (ALF) 132 information fed to the Entropy Encoder 122 to be included on the sequence parameter set (SPS), picture parameter set (PPS), or slice-level syntax elements).
Although Huang discloses, sample adaptive offset (SAO) 131 and adaptive loop filter (ALF) 132 are applied to the reconstructed video ([0004], [0006], FIG. 1A), Huang does not explicitly disclose wherein the SAO parameters are based on deblock-filtered reconstructed pixels and non-deblock-filtered reconstructed pixels of the CU 
Esenlik teaches wherein the SAO parameters are based on deblock-filtered reconstructed pixels ([0091], FIG. 7, the reconstructed signal S' is provided to the adaptive loop filter 760 directly deblocking ([deblock-filtered reconstructed pixels]): partially deblocked signal S''' is provided to the adaptive loop filter after partial deblocking) and non-deblock-filtered reconstructed pixels of the CU ([0091], FIG. 7, the reconstructed signal S' is provided to the adaptive loop filter 760 without deblocking ([non-deblock-filtered reconstructed pixels]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill to modify the teachings of adaptive loop filtering directly with deblocking and without deblocking as taught by Esenlik ([0091]) into the encoding system of Huang in order to provide reduction of the line memory necessary especially at the decoder for processing with both filters (Esenlik, Abstract).
Regarding Claim 2, Huang in view of Esenlik discloses the method of Claim 1.
Esenlik further discloses wherein the at least some non-deblock-filtered reconstructed pixels consist of reconstructed pixels from bottom lines of reconstructed pixels of the CU that are not deblock filtered ([0093], FIG. 9, the two-dimensional diamond-shaped filter is applied to a deblocked signal 920 and to undeblocked signal 910 and the region covered by these pixels is dependent on the availability of the deblocked pixels).

Regarding Claim 3, Huang in view of Esenlik discloses the method of Claim 1.
Esenlik further discloses wherein the at least some non-deblock-filtered reconstructed pixels consist of reconstructed pixels from right column lines of reconstructed pixels and bottom lines of reconstructed pixels of the CU that are not deblock filtered ([0096] FIG. 12, adaptive loop filter to only horizontally deblocked signal 1220, only vertically deblocked signal 1210, and completely deblocked signal 1230).

Regarding Claim 4, Huang in view of Esenlik discloses the method of Claim 1. Esenlik further discloses wherein the at least some non-deblock-filtered reconstructed pixels consist of all reconstructed pixels of the CU, wherein the reconstructed pixels are not deblock filtered ([0095], FIG. 11, applied to the input signal including only vertically deblocked signal 1110 and completely deblocked signal 1120 ).
Regarding Claim 5, Huang in view of Esenlik discloses the method of Claim 1.
Esenlik further discloses, wherein the at least some non-deblock-filtered reconstructed pixels comprises reconstructed pixels from at least some left column lines of reconstructed pixels of the CU and at least some top lines of reconstructed pixels of the CU that are not deblock filtered ([0096] FIG. 12, adaptive loop filter to only horizontally deblocked signal 1220, only vertically deblocked signal 1210, and completely deblocked signal 1230).
Regarding Claims 7-10, Apparatus Claims 7-10 of using the corresponding method claimed in claims 1-5, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 11-15, Non-transitory computer-readable medium Claims 11-15 of using the corresponding method claimed in claims 1-5, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Huang discloses a non-transitory computer-readable medium ([0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487